            Case 2:20-cv-00850-TLN-AC Document 13 Filed 06/10/20 Page 1 of 3

 1 Meriel L. Darzen, OSB No. 113645, pro hac vice
   meriel@crag.org
 2 Oliver J. H. Stiefel OSB No. 135436, pro hac vice
   oliver@crag.org
 3 Crag Law Center
   3141 E Burnside Street
 4 Portland, Oregon 97214
   Phone: (503) 525-2725
 5 Fax: (503) 296-5454

 6 Thomas E. Wheeler, CSB No. 304191
   tom@wildcalifornia.org
 7 Environmental Protection Information Center
   145 G St., Ste. A
 8 Arcata, California 95521
   Phone: (206) 356-8689
 9 LOCAL COUNSEL

10 Attorneys for Plaintiffs

11

12 MCGREGOR W. SCOTT
   United States Attorney
13 JOSEPH B. FRUEH
   Assistant United States Attorney
14 501 I Street, Suite 10-100
   Sacramento, CA 95814
15 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
16 Facsimile: (916) 554-2900

17 Attorneys for Defendants

18

19                                 IN THE UNITED STATES DISTRICT COURT

20                                   EASTERN DISTRICT OF CALIFORNIA

21   KLAMATH-SISKIYOU WILDLANDS                        Case No. 2:20-cv-00850-TLN-AC
     CENTER, et al.,
22                                                     STIPULATION AND ORDER FOR
                                    Plaintiffs,        AMENDING INITIAL PRETRIAL
23                                                     SCHEDULING ORDER (ECF 8)
                              v.
24
     PATRICIA GRANTHAM, in her official
25   capacity as Forest Supervisor of the Klamath
     National Forest, et al.,
26
                                    Defendants.
27

28
            Case 2:20-cv-00850-TLN-AC Document 13 Filed 06/10/20 Page 2 of 3

 1                                           STIPULATION AND ORDER

 2          IT IS HEREBY STIPULATED, by and among the parties and subject to Court approval, that the

 3 Initial Pretrial Scheduling Order (ECF 8) shall be amended as follows:

 4          1.        Plaintiffs Klamath-Siskiyou Wildlands Center, Environmental Protection Information

 5 Center, and Klamath Forest Alliance allege that Defendants United States Forest Service, Forest

 6 Supervisor Patricia Grantham, and Deputy Regional Forester Barnie Gyant approved and are proceeding

 7 with the Crawford Vegetation Management Project (“Crawford Project”) on the Klamath National

 8 Forest in violation of the National Forest Management Act, 16 U.S.C. § 1604, and the National

 9 Environmental Policy Act, 42 U.S.C. § 4332. Plaintiffs accordingly seek this Court’s review of the

10 administrative record relevant to the Defendants’ actions vis-à-vis the Crawford Project. 5 U.S.C.

11 § 706; Earth Island Inst. v. U.S. Forest Serv., 697 F.3d 1010, 1013 (9th Cir. 2012). Such proceedings

12 are generally exempt from the usual rules and procedures governing discovery in civil litigation. See

13 Fed. R. Civ. P. 26(a)(1)(B)(i), (f); Lands Council v. Powell, 395 F.3d 1019, 1029 (9th Cir. 2005).

14          Defendants will provide a draft of the administrative record to Plaintiffs on or before June 15,

15 2020 and, after the parties meet and confer in good faith regarding the contents of the administrative

16 record, shall lodge the certified administrative record on or before July 1, 2020. In the event that a

17 motion to supplement the administrative record is deemed necessary, the parties will submit a revised

18 briefing schedule that accounts for such a motion.

19          2.        This action shall be resolved by way of cross-motions for summary judgment, see Nw.

20 Motorcycle Ass’n v. U.S. Dep't of Agric., 18 F.3d 1468, 1472 (9th Cir. 1994), according to the following

21 briefing schedule:

22          Plaintiffs’ Motion for Summary Judgment ................................................. August 12, 2020

23          Defendants’ Motion for Summary Judgment and

24               Opposition to Plaintiffs’ Motion for Summary Judgment .................. September 9, 2020

25          Plaintiffs’ Reply in Support of Summary Judgment and

26               Opposition to Defendants’ Motion for Summary Judgment .................... October 7, 2020

27          Defendants’ Reply in Support of Summary Judgment ............................. October 21, 2020

28


      STIPULATION AND ORDER FOR                                1
      AMENDING INITIAL PRETRIAL SCHEDULING ORDER
            Case 2:20-cv-00850-TLN-AC Document 13 Filed 06/10/20 Page 3 of 3

 1          Plaintiffs’ Motion for Summary Judgment, and Defendants’ Motion for Summary Judgment and

 2 Opposition to Plaintiffs’ Motion, shall each be limited to 35 pages. Plaintiffs’ Reply in Support of

 3 Summary Judgment and Opposition to Defendants’ Motion, and Defendants’ Reply in Support of

 4 Summary Judgment, shall each be limited to 15 pages.

 5          3.     Defendants shall have up to and including July 29, 2020, to file an Answer to the

 6 Complaint.

 7

 8 Dated: June 4, 2020                                   CRAG LAW CENTER

 9                                                 By:   /s/ Meriel L. Darzen               (authorized 6/4/2020)
                                                         MERIEL L. DARZEN
10
                                                         Attorneys for Plaintiffs
11

12 Dated: June 9, 2020                                   MCGREGOR W. SCOTT
                                                         United States Attorney
13
                                                   By:   /s/ Joseph B. Frueh
14                                                       JOSEPH B. FRUEH
                                                         Assistant United States Attorney
15
                                                         Attorneys for Defendants
16

17

18          IT IS SO ORDERED.

19 Dated: June 9, 2020
                                                             Troy L. Nunley
20                                                           United States District Judge
21

22

23

24

25

26

27

28


      STIPULATION AND ORDER FOR                          2
      AMENDING INITIAL PRETRIAL SCHEDULING ORDER
